                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                    ROCK HILL DIVISION

GLENN BOLES,                                )      Civil Action No. 0:18-cv-02844-TLW-PJG
                                            )
                       Plaintiff,           )
                                            )
                v.                          )
                                            )
ANDREW SAUL,                                )
Commissioner of Social Security, 1          )
                                            )
                       Defendant.           )

                                           ORDER

         Upon consideration of Defendant’s Motion to Remand and any response thereto, it is

hereby ORDERED that Defendant’s Motion is GRANTED. This case shall be remanded to the

Commissioner for further evaluation pursuant to the fourth sentence of 42 U.S.C. § 405(g).


    IT IS SO ORDERED.

                                                           s/ Terry L. Wooten____________
                                                           TERRY L. WOOTEN
                                                           Senior United States District Judge
    November 14, 2019
    Columbia, South Carolina




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act,
42 U.S.C. § 405(g) (action survives regardless of any change in the person occupying the office
of Commissioner of Social Security).
